Citation Nr: 1504737	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Army from December 1952 to November 1954.

This appeal comes to the Board from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is now with the Huntington, West Virginia RO.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in July 2014.  The record contains a transcript of that hearing.

In July 2010, the Veteran filed a claim for entitlement to service connection for PTSD.  The RO denied the claim in an October 2010 rating decision.  A November 2010 notice of disagreement filed by the Veteran argued, in part, that his claim for PTSD includes a claim for an acquired psychiatric disability.  In January 2011, the RO issued a review decision that denied service connection for an acquired psychiatric disorder and affirmed the earlier denial of the PTSD claim.  The Board is expanding the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) (stating that a claimant without medical expertise files a claim for an affliction caused by a mental condition and cannot be expected to precisely delineate the diagnosis of his or her mental illness).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.

2.  Other diagnosed psychiatric disabilities did not have their onset during active service and are not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In the interest of clarity, the Board will first discuss certain preliminary matters.

The Veterans Claims Assistance Act of 2000

The development of the Veteran's claim has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).

The record indicates that the Veteran received appropriate notice in accordance with the VCAA.  The originating agency provided the Veteran with the required notice, including notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in July 2010, prior to the initial adjudication of the claim.

The VCAA also defines the obligations of VA with respect to the duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, service treatment records, and postservice VA and private treatment records.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ at which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires the VLJ/DRO who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Consistent with Bryant, the VLJ in this case complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) by fully explaining the issue on appeal during the hearing, discussing the Veteran's symptoms, and suggesting the submission of evidence that would help substantiate the claim.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing or asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2).

The Veteran underwent a VA medical examination in August 2010, and additional medical opinion was obtained in December 2010.  The August 2010 examination report reflects that the examiner interviewed and examined the Veteran, reviewed his medical history and claims folder, and documented his current medical condition.  The Board concludes that the August 2010 compensation and pension examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Service connection for an acquired
psychiatric disorder, to include PTSD

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that relates to an incident in which he was trapped under an overturned truck in June 1953 while serving in Korea during the Korean War.

Legal Criteria

In general, entitlement to VA disability benefits may be granted for a disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  There must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether these requirements have been met, the Board must evaluate the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including psychoses, a disease or injury that manifests itself to a compensable degree within one year following separation from service may be presumed to have been incurred during service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Proof of a chronic disease in service requires a combination of manifestations that identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim.  Competent medical evidence is required, unless lay observation is competent to identify the existence of the condition.  See 38 C.F.R. § 3.303(b) (2014).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence necessary to establish that the claimed stressor actually occurred varies depending on whether the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014). 

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence as to the merits of an issue material to the determination of the matter, the claimant will be given the benefit of the doubt in resolving the issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  To prevail, a veteran need only demonstrate an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, for a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).


Acquired psychiatric disability other than PTSD

With respect to Hickson element (1), current disability, the most recent medical examination of record indicates a diagnosis of insomnia and panic disorder without agoraphobia.  See August 2010 VA medical examination report.  The symptoms noted are considerable sleep difficulty and panic or anxiety attacks lasting up to 15 minutes and occurring once per month to once every six weeks.  Moreover, a December 2005 VA treatment record noted the Veteran's complaints of "anxiety, insomnia, and restless legs."  VA treatment records from March and October 2001 also note insomnia and anxiety.  In January 1998, the Veteran phoned a VA medical facility with concern over his recent unexplained weight loss and his feeling "nervous inside."

Private treatment records from the 1970s document a diagnosis of neurotic depression.  See, e.g, February 1978 private treatment record.  A January 1978 private treatment record shows that the Veteran was prescribed Thorazine and other medication for depression.  Since that time, however, VA treatment records of the Veteran have consistently documented a negative result when the Veteran was screened for mood disorders and depression.  See, e.g, VA treatment records from 1998 to 2014, including, for example, records of October 1998, August 2000, October 2004, April 2008, June 2010, and July 2014.

Because the medical evidence of record indicates that the Veteran has the disabilities of insomnia and panic disorder without agoraphobia, Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), in-service incurrence of an injury or disease, the Veteran has described an in-service event in 1953 in which he was trapped under a truck that had turned over in a combat area.  See Veteran's July 2010 statement.  The Veteran was in extreme pain and feared for his life.  Four other persons under the truck died.  The Veteran lost a large amount of blood and sustained serious injuries.  He was hospitalized for 14 days and placed on light duty for the remainder of the War.  See July 2014 hearing testimony of the Veteran.  A service treatment record of June 1953 and a VA treatment record of March 1955 document the incident described by the Veteran.  Hickson element (2) is satisfied.

With respect to Hickson element (3), a connection between the in-service disease or injury and the current disability, the Veteran has stated that he had nightmares and a feeling of panic while in the hospital for his injuries.  He felt "shakey and tried to be alone a lot" at that time.  He reports that, for years after Army service, the "panicky feeling became almost unbearable" and that he has spent most of his "life after the Army with panicky and sleep problems."  See August 2010 Veteran statement. 

At the July 2014 hearing, the Veteran stated that he had no problems with nerves or a nervous condition prior to military service.  He has stated that  he "probably" started to have the panic attacks in Korea and that he had always assumed that his anxiety attacks were associated with the military truck accident.  See August 2010 VA examination report.  His first specific recollection of an attack is after his return to the United States.  Id.

The Veteran states that he has been diagnosed by a private psychiatrist in Michigan as having a nervous condition due to military service.  See July 2014 hearing testimony of Veteran.  In fact, the Michigan doctor who diagnosed "neurotic depression" in 1978 did not mention the truck incident in Korea or any aspect of the Veteran's military service in his narrative explaining his diagnois.  See February 1978 private treatment record.  No medical opinion in the record from a private or VA doctor has attributed the Veteran's panic disorder or insomnia to an event in military service.

The Veteran underwent a VA medical examination for psychiatric disorders in August 2010.  The examiner stated that  "While it is possible that the trauma [of the truck incident] caused his subsequent experience of panic, there is no direct evidence linking the two.  Based on the available evidence, it is less likely than not that the Veteran's panic disorcer is associated with the in-service stressor."  In a December 2010 VA examination note review, the examiner clarified his earlier statement by noting: "While I indicated that it was 'possible' that military service caused a later onset of panic disorder, I did not mean to be suggesting that this was at all likely.  It is a  highly theoretical and remote possibility, and there would be no way to assess it without resorting to mere speculation.  Panic disorder is far more likely to be associated with life stress at the time of initial onset of panic.  Based on the evidence currently available, this examiner considers it far less likely than not that the Veteran's panic disorder was caused by, or related to, his military service."

As noted above, the Veteran has no current diagnosis of depression.  The depression with which he was diagnosed and treated for in the 1970s was attributed to non-service related causes such as the Veteran's childhood and adolescence, his marital and family situation, and his financial situation.  At that time, neither the Veteran nor his treating clinicians suggested that the truck incident in 1953 contributed to his depression.

For example, when the Veteran was admitted to a hospital's psychiatric unit for depression, he stated to the clinician that "too much" had happened in the last two weeks which had caused him to be depressed.  See December 1978 private treatment record.  He cited the finalization of his divorce and his payment of child support as having brought on his depression.  In addition, a January 1978 private treatment record documented the Veteran's statement that he had had an auto accident in May 1977 and that he "is bummed at the whole world but doesn't know why."  He also stated that he had broken his ankle in the last year and that it depressed him to be in a cast for the first time in his life.  Moreover, private treatment records from March and April 1975 document that the Veteran believed at that time that the chief source of his anxiety and depression was his childhood and early family life.  He also described his troubled marriage, divorce, and personal problems, including financial challenges.  Further, in 2006, the Veteran stated his belief that his sleeping problem stemmed from working midnight shifts his whole life.  See September 2006 VA treatment record.  Absent from the Veteran's treatment records for depression is any mention of the truck accident in Korea that the Veteran now claims has been troubling him continually since 1953.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) (2014), discussed above, relating to chronicity and continuity of symptomatology.  The Veteran appears to be contending that he has had an acquired psychiatric disorder continually since service.  In the many years leading up to the filing of his claim in July 2010, however, the Veteran consistently cited other aspects of his life, and not the truck accident, as the likely cause of any psychiatric problem that he was experiencing at the time.  While the Veteran believes that he has an acquired psychiatric disorder related to his active service, he has not provided sufficient evidence to support his claim of service connection.  No medical opinion links the Veteran's diagnosed disorder to active military service.  While accorded ample opportunity to do so, the Veteran has not submitted a competent medical opinion to contradict the VA examiner's finding of no connection.  See 38 U.S.C.A. § 5107(a)  (West 2014) (stating that it is the claimant's responsibility to support a claim for VA benefits).

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Here, however, the Board finds the medical opinion on a complex issue to be more probative than the Veteran's relatively recent opinion as to the etiology of his diagnosed insomnia and panic disorder without agoraphobia.   In sum, a preponderance of the evidence does not establish a connection between military service and the Veteran's insomnia and panic disorder without agoraphobia, and the Veteran's claim fails on this basis.

PTSD

The Veteran contends that he has PTSD caused by an in-service stressor he experienced during his Korean War service.  See Veteran's July 2010 claim.  This is the June 1953 event described above, in which a truck rolled over, trapped the Veteran, and severely injured him.  The Veteran contends that, immediately following the accident and as a result of it, he had nightmares, flashbacks, and all associated symptoms of PTSD.  He also maintains that he has been receiving treatment at the Huntington VA Medical Center and that he has been diagnosed with a nervous condition or PTSD linked to the stressor that occurred during his military service.  See July 2014 hearing testimony of the Veteran and hearing statements of the Veteran's representative.

As discussed above, entitlement of disability benefits for PTSD requires: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2014).

With respect to element (1), current diagnosis, the medical evidence of record does not indicate that the Veteran has been diagnosed with PTSD at any time during the pendency of his claim.  After examining the Veteran and considering his medical history, the August 2010 VA medical examiner found no PTSD symptoms present and no basis for a diagnosis of PTSD. 

As discussed above, private treatment records from the 1970s diagnosed the Veteran as having neurotic depression, but no private treatment record has diagnosed PTSD.  See, e.g, February 1978 private treatment record.  A December 2010 VA examination note evaluated the private treatment records of the Veteran and stated that those records "support the absence of PTSD noted in the prior examination, problematic alcohol use, and myriad pre- and post-military life stressors."  PTSD screenings at a VA facility in September 2010 and March 2005 also showed negative results for PTSD.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (construing, in relevant part, 38 U.S.C.A. § 1154(a)).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board "cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

As noted above, the Veteran has been diagnosed with insomnia and panic disorder without agoraphobia.  While the Veteran is entirely competent to report his current and past psychiatric symptoms, he has presented no clinical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (2014).  As a layperson, the Veteran is not competent to associate any of his claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training and is beyond the competency of the Veteran as a layperson.  See 38 C.F.R. § 3.159(a)(1) (2014) (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of current PTSD.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim and has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Court has held that "[t]he duty to assist is not always a one-way street" and that "if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Because the competent evidence of record does not substantiate a diagnosis of PTSD made in accordance with 38 C.F.R. § 4.125 at any time during the pendency of the Veteran's claim, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In conclusion, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


